MEMORANDUM OF DECISION.
In an order issued following our affirmance of a divorce judgment, see Asbury v. Asbury, 494 A.2d 933 (Me.1985), the Superior Court (Cumberland County) ordered enforcement as soon as possible of that part of the divorce judgment directing that certain marital real estate in Cape Elizabeth be placed on the market forthwith for sale in a commercially reasonable manner and that the net sales proceeds be divided 60% to Mrs. Asbury and 40% to Mr. As-bury. Mrs. Asbury now appeals that enforcement order. We find no error in the Superior Court’s conclusion that she had established no reason for modifying the original divorce judgment.
The entry is:
Judgment affirmed.
All concurring.